

117 SRES 268 ATS: Expressing support for the designation of June 2021 as “National Dairy Month” to recognize the important role dairy plays in a healthy diet and the exceptional work of dairy producers in being stewards of the land and livestock.
U.S. Senate
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 268IN THE SENATE OF THE UNITED STATESJune 14, 2021Mr. Marshall (for himself, Mrs. Gillibrand, Mr. Cornyn, Ms. Hassan, Mr. Crapo, Mrs. Shaheen, Mr. Scott of South Carolina, Ms. Baldwin, Mr. Risch, Mr. King, Mr. Grassley, Ms. Smith, Mr. Braun, Mr. Luján, Ms. Collins, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Agriculture, Nutrition, and ForestryJune 24, 2021Committee discharged; considered and agreed toRESOLUTIONExpressing support for the designation of June 2021 as National Dairy Month to recognize the important role dairy plays in a healthy diet and the exceptional work of dairy producers in being stewards of the land and livestock.Whereas the United States dairy industry serves as a key driver in the national food system and supports the people of the United States both nutritionally and economically;Whereas the 2020–2025 United States Dietary Guidelines for Americans finds that healthy dietary patterns feature dairy products, as such products provide essential nutrients which keep the people of the United States healthy and serve as a leading source of— (1)calcium, which helps maintain strong bones and aids in heart function; and(2)vitamin D, which aids in calcium absorption;Whereas the 2020–2025 United States Dietary Guidelines for Americans finds that some products sold as “milks” made from plants may be consumed as a source of calcium, but most plant products are not nutritionally similar to milk from dairy cows;Whereas the 2020–2025 United States Dietary Guidelines for Americans provides daily recommendations for key age groups, including—(1)3 cup-equivalents of dairy products for pre-teens, teenagers, and adults;(2)21/2 cups for children 4 to 8 years of age; and(3)2 cups for children 2 to 4 years of age;Whereas studies have shown that following these daily recommendations leads to improved bone health and reduced risk of—(1)osteoporosis, which is a condition where bones become more fragile over time and more prone to fractures; and(2)cardiovascular diseases, which are a group of disorders of the heart and blood vessels that lead to heart attacks and strokes and are among the leading causes of death in the United States; Whereas individuals who are lactose intolerant can choose low-lactose and lactose-free dairy products;Whereas 42 percent of individuals in the United States are below their estimated average requirement for calcium intake, and 94 percent are below such requirement for vitamin D intake;Whereas a global study of more than 136,000 adults from 21 countries found that consuming at least 2 servings of dairy products per day is associated with lower risk for heart disease, stroke, and death; Whereas the annual all-inclusive expense of providing care for osteoporotic fractures among Medicare beneficiaries was an estimated $57,000,000,000 in 2018, and is expected to increase to over $95,000,000,000 by 2040;Whereas, when broken down by individual, in the year following a fracture, all-cause health care costs exceeded $30,000, of which an average of $3,000 was paid by the patient;Whereas Congress authorized dairy products as eligible foods under the special supplemental nutrition program for women, infants, and children program under section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), which safeguards the health of low-income women, infants, and children up to age 5 who are at nutrition risk by providing nutritious foods to supplement diets; Whereas Congress authorized the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), which helps low-income working families, low-income seniors, and people with disabilities access nutritious foods, including dairy products; Whereas the United States-Mexico-Canada Agreement provided new opportunities and continued supporting the access of high-quality United States products to 2 valuable export markets;Whereas dairy production efficiently and affordably provides essential nutrients, while only contributing to 1.3 percent of the greenhouse gas emissions of the United States;Whereas, between 1944 and 2007, the United States dairy industry produced 59 percent more milk and reduced its carbon footprint by 63 percent with 79 percent fewer cows;Whereas, in 2020, the average dairy cow in the United States produced 23,777 pounds (or 44,463 cups) of milk per year, an increase of 11.5 percent from 2011;Whereas milk is produced in all 50 States on 31,657 licensed dairy farms, with California, Wisconsin, Idaho, New York, and Texas serving as the top 5 producers, producing 53 percent of the United States dairy; andWhereas the United States dairy industry directly and indirectly provides $753,000,000,000 in total economic impact to the United States and supports 3,300,000 jobs: Now, therefore, be itThat the Senate—(1)supports the designation of June 2021 as National Dairy Month to recognize—(A)the important role dairy plays in a healthy diet; (B)the exceptional work of dairy producers in being stewards of the land and livestock; and(C)the economic impact of the United States dairy industry; and(2)encourages the people of the United States to visit with dairy producers to learn more about agriculture and the vital role dairy producers play in our global food system.